Per Curiam:
This court on appeal (ante, p. 916) affirmed the order appealed from for the reasons stated by Mr. Justice Bischoff in Special *942Term. The question certified is: “Does the plaintiff’s cause of action survive the death of the sole defendant, it appearing that upon the trial of the action the complaint had been dismissed and judgment entered thereon, but on appeal to this court after the death of the defendant the judgment was reversed and a new trial ordered.” Present — Ingraham, P. J., McLaughlin, Clarke, Scott and Dowling, JJ. Motion granted; question certified.